On writ of certiorari (350 U. S. 953) to review a judgment of the United States Court of Claims holding that per diem employees of the Navy were entitled to an extra day’s compensation for each holiday worked in 1945.
The judgment of the Court of Claims was reversed by the Supreme Court November 19, 1956, in an opinion by Mr. Justice Clark.
The syllabus of the Supreme Court opinion is as follows:
In the absence of a valid employment agreement to the contrary, per diem employees of the Navy are not entitled, under the Joint Resolution of June 29, 1938, 5 U. S. C. § 86a, or the Joint Resolution of January 6, 1885, 23 Stat. 516, to an extra day’s compensation for each holiday worked during the year 1945.
(a) This conclusion, and the conclusion that the 1885 Resolution was repealed in toto by the 1938 Resolution, are supported by- the legislative history, by the contemporary administrative interpretation of the 1938 Resolution, and by the treatment accorded these Resolutions by the House Committee on the Revision of the Laws.
(b) United States v. Kelly, 342 U. S. 193, distinguished.